                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CONNIE FIELDER,

                      Plaintiff,

v.                                                                  No. 18-cv-247-KRS

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                      Defendant.


     OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO REVERSE AND
                              REMAND

       Plaintiff seeks review of the Commissioner’s determination that she is not entitled to

disability benefits under Title II or Title XVI of the Social Security Act, 42 U.S.C. §§ 401-433,

1381-1383c. With the consent of the parties to conduct dispositive proceedings in this matter,

see 28 U.S.C. § 636(c); Fed. R. Civ. P. 73(b), the Court has considered Plaintiff’s Motion for

Reversal and Remand and Brief in Support of Motion (Docs. 19 and 20), filed August 10, 2018,

and the Commissioner’s response in opposition (Doc. 22), filed September 24, 2018. Having so

considered, the Court FINDS and CONCLUDES that Plaintiff’s motion should be DENIED.

                             I. PROCEDURAL BACKGROUND

        In January 2014, Plaintiff filed applications for Social Security and Supplemental

Security Income disability benefits, alleging that she had been disabled since February 1, 2013,

due to neuropathy, asthma, pinched nerve, and cage in neck. (AR 67, 69). On April 11, 2014, it

was determined that Plaintiff was not disabled and her claim was denied. (AR 85-86). This

determination was affirmed on September 22, 2014 (AR 109-10), and a subsequent hearing



                                                                                        Page 1 of 7
before administrative law judge (“ALJ”) Cole Gerstner, held on December 2, 2016, again ended

in a denial. (AR 12-25).

         In making his decision, ALJ Gerstner engaged in the required five-step disability

analysis,1 first finding that Plaintiff had not engaged in substantial gainful activity since her

alleged onset date of February 1, 2013.2 (AR 17). At step two, the ALJ found that Plaintiff has

the severe impairments of cervical stenosis, obesity, status-post cervical fusion multi-level,

depression, asthma with mild-supplemental oxygen at night, and obstructive sleep apnea with

nocturnal hypoxemia. (Id.). At step three, the ALJ determined that none of Plaintiff’s

impairments, whether alone or in combination, met or medically equaled the severity of a listed

impairment. (Id.).

         ALJ Gerstner next assessed Plaintiff’s Residual Functional Capacity (“RFC”),3 finding

that Plaintiff had the RFC to:

         perform light work as defined in 20 CFR 404.1567(b) and 416.967(b). She can
         lift, carry, push and pull twenty pounds occasionally, ten pounds frequently. She
         can sit, stand, and walk six hours in an eight-hour workday. She can occasionally
         climb ramps, stairs, ladders, ropes, and scaffolds. She can occasionally crawl.
         She can have occasional exposure to unprotected heights and moving machinery.
         She can occasionally work around dust, odor, fumes and pulmonary irritants. She
         can perform simple, routine, unskilled tasks.

(AR 19-20). The ALJ then proceeded to steps four and five where, with the help of a vocational

expert, he determined that Plaintiff could not perform her past relevant work but she could

perform the requirements of representative occupations such as counter clerk retail setting, flat

work tier, and merchandise marker. (AR 24).




1
  See 20 C.F.R. § 404.1520 (outlining the five-step analysis).
2
  The ALJ also determined that Plaintiff met the insured status requirements of the Social Security Act through June
30, 2016. (AR 17).
3
  The RFC gauges “what the claimant is still functionally capable of doing on a regular and continuing basis, despite
his impairments.” Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). See also 20 C.F.R. § 404.1545(a)(1).

                                                                                                         Page 2 of 7
       The ALJ’s decision became final when, on January 19, 2018, the Appeals Council denied

Plaintiff’s request for review. (AR 1). See Sims v. Apfel, 530 U.S. 103, 106–07 (2000)

(explaining that if the Council denies a request for a review, the ALJ’s opinion becomes the final

decision). See also 20 C.F.R. § 404.900(a)(1)-(5). Plaintiff now asks the Court to reverse and

remand the Commissioner’s decision.

                               II. PLAINTIFF’S ARGUMENTS

       Plaintiff’s challenge to the Commissioner’s decision is based on the premise that ALJ

Gerstner failed to include standing and walking limitations in his RFC findings. Plaintiff’s

argument is difficult to follow, however, as the only contention she supplies in support thereof is

that the ALJ impermissibly assigned great weight to opinion evidence provided by non-

examining state agency medical consultants. Plaintiff does not suggest that other source

evidence was entitled to greater weight. Instead, she merely states that the consultants “reviewed

the full record well more than two years prior to the ALJ’s decision [in] this case and, more

importantly, almost exactly 2 years before [her] need for supplemental oxygen.” (Doc. 20, p. 7).

From this, Plaintiff concludes that her RFC is inaccurate and that the ALJ’s errors in this regard

tainted the remainder of his findings.

       Importantly, the Court’s review of the Commissioner’s decision is limited to determining

“whether substantial evidence supports the factual findings and whether the ALJ applied the

correct legal standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also 42

U.S.C. § 405(g). It is not the function of the Court to review Plaintiff’s claims de novo, and the

Court may not reweigh the evidence or substitute its judgment for that of the ALJ. Glass v.

Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994). Plaintiff’s arguments, to the extent they are




                                                                                         Page 3 of 7
discernable, do not establish that ALJ Gerstner erred in either his consideration or application of

the evidence of record.

                                         III. ANALYSIS

       Prior to formulating Plaintiff’s RFC, ALJ Gerstner considered the evidence of record and,

as is relevant here, assigned “great weight” to the medical findings made by non-examining state

agency consultants at both the initial and reconsideration levels of review. (AR 22). Not

surprisingly, then, ALJ Gerstner’s RFC findings mirror the determinations made by the non-

examining consultants. (AR 71-73, 103-105).

       Plaintiff does not take issue with the ALJ’s discussion of the consultants’ evidence;

rather, she cites to SSR 96-6p, 1996 WL 374180, (July 2, 1996) for the proposition that “the

opinion of a nonexamining consultant may only be entitled to great weight if it is based upon ‘a

review of the complete case record that includes a medical report from a specialist in the

individual’s particular impairment’ and ‘provides more detailed and comprehensive information’

than other sources.” (Doc. 20, p.7) (emphasis in the original). Plaintiff argues that the

consultants’ opinions do not conform to this mandate.

       Plaintiff then concludes that, because the state agency medical consultants made their

decisions based on an outdated record, the ALJ “failed to build a ‘logical bridge’ between the

evidence and his findings.” (Doc. 20, p. 8). Here, Plaintiff briefly explains that while the ALJ

noted that she uses supplemental oxygen while she is sleeping, he should have considered the

fact “that exerting herself increases her hypoxemia.” (Doc. 20, p. 7). Plaintiff continues that her

exertion difficulties should have translated into unspecified standing and walking limitations.

From what the Court can glean from Plaintiff’s Motion, Plaintiff appears to be suggesting that,

but for the ALJ’s reliance on the medical consultants’ opinions, her RFC would have contained



                                                                                            Page 4 of 7
additional limitations. This is simply not the case as ALJ Gerstner based his decision upon a

review of all of the evidence of record. The medical consultants’ opinions were but one piece of

the puzzle.

       When assessing a claimant’s RFC, the ALJ must consider the claimant’s “ability to meet

the physical, mental, sensory, and other requirements of work.” 20 C.F.R. § 404.1545(a)(4).

This assessment is based on all of the evidence of record, including statements provided by

medical sources about what the claimant is still able to do despite her impairments. 20 C.F.R. §

404.1545(a)(3). The ALJ must also consider descriptions offered by the claimant and other

individuals regarding the limiting effects of the claimant’s impairment(s) and symptoms. Id.

While “there is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on the functional capacity in question[,]” Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012), substantial evidence must support the ALJ’s RFC

determination. See, e.g., Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003) (explaining that

factual findings must be supported by substantial evidence). Additionally, the ALJ’s decision

must provide the Court “with a sufficient basis to determine that appropriate legal principles

have been followed.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984).

       In his decision, ALJ Gerstner thoroughly discussed Plaintiff’s medical records, as well as

opinion evidence provided by Plaintiff, her mother, and the state agency psychological and

medical consultants. ALJ Gerstner then provided specific reasons for the weight he ultimately

assigned to the various opinions. As Plaintiff only challenges the permissibility of assigning

great weight to the opinions of the non-examining medical consultants, and not the ALJ’s

analysis or discussion of this evidence or any of the evidence of record, the Court notes as

follows.



                                                                                         Page 5 of 7
       Per SSR 96-6p, “State agency medical and psychological consultants…are experts in the

Social Security disability programs.” SSR 96-6p, 1996 WL 374180, at *2 (July 2, 1996).

Accordingly, ALJs “may not ignore these opinions and must explain the weight given to the

opinions in their decisions.” Id. Contrary to Plaintiff’s contention, SSR 96-6p does not limit the

circumstances in which an ALJ may assign great weight to consultants’ opinions. Rather, it

addresses, inter alia, situations in which opinions from consultants may be entitled to greater

weight than the opinions of treating or examining sources. Id. at *3. One such example is when

the “consultant's opinion is based on a review of a complete case record that includes a medical

report from a specialist in the individual's particular impairment which provides more detailed

and comprehensive information than what was available to the individual's treating source.” Id.

       Because Plaintiff only argues that the ALJ was not permitted, in general, to assign great

weight to the non-examining consultants’ opinions, the Court must dismiss her allegations of

error. It is worth mention, however, that in his discussion of the consultants’ opinions, ALJ

Gerstner provided specific reasons for assigning the evidence great weight, viz. that the

consultants’ findings were consistent with Plaintiff’s MRI results and physical examinations.

(AR 22).

       Further, ALJ Gerstner thoroughly discussed Plaintiff’s breathing impairments, including

the fact that Plaintiff’s “treatment records have shown that these conditions have proven

generally correctable with only medication compliance with no recommendation for increased

oxygen or inpatient treatment” and that Plaintiff’s “providers have noted that her mood and

asthma have overall proven stable with medications.” (AR 23). Accordingly, ALJ Gerstner

provided a detailed, substantiated explanation for his determination with respect to the consultant



                                                                                         Page 6 of 7
supplied evidence and Plaintiff’s breathing impairments. See, e.g., Doyal, 331 F.3d 758, 760

(10th Cir. 2003); Byron, 742 F.2d 1232, 1235 (10th Cir. 1984); SSR 96-6p, 1996 WL 374180,

(July 2, 1996).

       With her request for additional limitations, sans an argument or basis for challenging ALJ

Gerstner’s consideration of the record, Plaintiff appears to be asking the Court to reweigh the

evidence and substitute its judgment for that of the ALJ. This the Court cannot do. Glass, 43

F.3d 1392, 1395 (10th Cir. 1994).

                                      IV. CONCLUSION

       For the reasons set forth above, Plaintiff has not provided the Court with a basis for

reversal and remand. Consequently, the Court finds that Plaintiff’s motion should be denied.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reversal and Remand

(Doc. 19) is hereby DENIED.


                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 7 of 7
